Title: From George Washington to Gouverneur Morris, 17 December 1790
From: Washington, George
To: Morris, Gouverneur



Dear Sir,
Philadelphia Decemr 17. 1790.

An official letter from the Secretary of State of this date—acknowledging the receipt of your public dispatches—will discover to you my sentiments on the views and intentions of the british Cabinet. If the exigencies of the national affairs of that Kingdom should excite dispositions in it favorable to a commercial treaty with the United States, and to the fulfilment of the treaty of peace, its Ministers will, of themselves, come forward with propositions.

Until these are apparent to them, and press, I am satisfied from the communications you have had with them, that it is not only useless, but would be derogatory to push them any farther on the first point or to say any thing more on the latter, until we are in a situation to speak with more decision.
If none of my letters to you have acknowledged the receipt of your favors of the 22nd and 24th of January last, I have to ask your pardon for giving you the trouble of sending Triplicates; and for the vexation the supposed loss of them has occasioned. It must be owing to an omission, or to the miscarriage of my letters that this has not been done; for both of them and the duplicates have been received.
Since writing to you on the 7th of July I have been favored with your several private letters of July the 6th and 16th 26. and 30 of August—All the letters—the dates of which are enumerated in that of the 6th have come safe; and I pray you, though late, to accept my thanks for the seeds which you was so obliging as to send to me by Mr le Couteulx—They were immediately forwarded to my Gardner at Mount Vernon with orders to pay particular attention to them.
There is a tale hanging to the coyness discovered in Mr Welch, not to exceed the ballance which he has made of the account between us, which to me stands in need of no explanation—and to you the relation of it in detail would be tedious and unimportant—The plain english of it however is, that there are articles of charge in the debits of that House against me which reduce the ballance in my favor some hundreds below what I conceive is just—His knowledge of this circumstance and the probable consequence makes him desirous (by holding the staff in his own hands) to throw the labouring oar upon me; but, as you may have incurred a further expence in the additional plateaux, I have requested that Gentleman (Mr Welch) by the enclosed order, to pay you what he conceives to be the ballance due to me.
For the cost of the Coolers and Lamps, Mr Constable (including a bill of £60. remitted to you by Colonel Humphreys) was immediately paid, together with the freight and other charges, agreeably to the account forwarded in your letter of the 16 of August—and for the trouble you have had in this business, and advances to accomplish it, I feel myself under peculiar obligations—The articles are elegant, and I am perfectly satisfied

with the price of them—pleased too by the addition of decanters.
Congress has commenced its third session—Our affairs assume a good aspect—Public credit is high, and stocks have risen amazingly. Except the disturbances occasioned by a few hostile Indians on our frontiers (western) (instigated thereto I am persuaded by the british Traders) and some remains of the old leaven, the wheels of government move without interruption, and gather strength as they move.
The numbers of our people as far as they can be ascertained from the present stage of the Census, will not fall short, it is said, of five millions—some think more.
Whilst this will on the one hand astonish Europe, it may on the other add consequence to the union of these States. Adieu! With very sincere esteem and affection, I am yours ever

G. Washington

